PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/832,313
Filing Date: 27 Mar 2020
Appellant(s): Cytec Industries Inc.



__________________
Thi D. Dang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 21st, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 7, 8, 10-12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Ellis et al. (US 2015/0174860).
	Regarding claim 1, Ellis teaches a laminate comprising a fibrous layer of randomly arranged fibers (0008) and a conductive layer adhered to one of opposing surfaces of the fibrous layer (0009). The conductive layer including a metal mesh (0113) thereby having openings through the thickness and being porous. Ellis further teaches a resin material which may at least partially impregnate (is non-continuous) the conductive and fibrous layer (0011) thus most of the openings in the conductive layer are not blocked by resin material (due to partial impregnation). The resin material comprising a thermoset resin (0028) and curing agent (0058). Given Ellis teaches a nonwoven fibrous layer, porous metal layer, and partial impregnating resin, the laminate of the prior art would be porous and permeable to fluids as claimed.
	Regarding claim 7, Ellis teaches the resin material comprising epoxy resin (0028) and the curing agent is a polyamine (0058). In an embodiment, the resin may further comprise a toughening agent including an elastomeric, or core-shell rubber particles (0101).
	Regarding claim 8, Ellis teaches the fibrous layer having a weight of preferably 1 to 50 gsm (0025).
	Regarding claim 10, Ellis teaches the fibrous layer comprising fibers formed of glass, carbon, and polymers (0026).
	Regarding claim 11, Ellis teaches the conductive layer being a metal mesh, screen (0074 and 0113).
	Regarding claim 12, Ellis teaches an areal weight of the conductive layer ranging from 25 to 200 gsm.
	Regarding claim 13, Ellis teaches the metal of the conductive layer including copper and aluminum and mixtures thereof (0074).
	Regarding claim 15, Ellis teaches material formed into a tape having a width of 0.125 to 12 inches (0019) and lengths of at least 500 m to 4,000 m (0017) thus the lengths are at least 1000x the width.
	Regarding the ranges discussed in claims 8, 12, and 15, prior art which teaches a point within the claimed range anticipates the claimed range (See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993)).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis as applied to claim 1 above, and further in view of Blackburn et al. (US 2015/0375461).
	Regarding claim 2, while Ellis teaches the outer surface of the conductive layer including a support substrate (12) made of a polymeric resin material (0113) and can be porous (0022), Ellis does not teach the support substrate being a nonwoven veil comprising randomly arranged fibers and a resin material distributed throughout the nonwoven veil in a non-continuous matter such that the second nonwoven veil remains porous. 
	Blackburn teaches a preform comprising a layer of unidirectional fibers, a nonwoven veil bonded to at least one side of the layer of unidirectional fibers and a binding material distributed throughout the tape (0011), the binder being distributed in a non-continuous manner such that the tape is porous and permeable to liquid (0018).
	Blackburn is analogous art as it is in the analogous field of composite tape materials (0003). Alternatively, Blackburn is reasonably pertinent as it pertains to a preform which remains porous and permeable to liquid resins (0018). A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polymeric sheet of Ellis to include a composite tape structure as taught by Blackburn, including having a nonwoven veil disposed over the opposite surface of the conductive layer with resin material distributed in a non-continuous manner, as the nonwoven veil enhances in-plane resin diffusion and may act as a carrier for additives within the composite (0096).
	Regarding claim 3, while Ellis teaches the outer surface of the conductive layer including a support substrate (12) made of a polymeric resin material (0113) which can be porous (0022) and can be bonded to a prepreg of unidirectional fibers (0105), Ellis does not teach the support substrate comprising a nonwoven veil comprising randomly arranged fibers and the reinforcement textile being porous and permeable to fluids. 
	Blackburn teaches a preform comprising a layer of unidirectional fibers, a nonwoven veil bonded to at least one side of the layer of unidirectional fibers and a binding material distributed throughout the tape (0011), the binder being distributed in a non-continuous manner such that the tape is porous and permeable to liquid (0018).
	Blackburn is analogous art as it is in the analogous field of composite tape materials (0003). Alternatively, Blackburn is reasonably pertinent as it pertains to preform which remains porous and permeable to liquid resins (0018). A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polymeric sheet of Ellis to include a composite tape structure as taught by Blackburn, including having a nonwoven veil bonded to the layer of unidirectional fibers and adhered to the opposite surface of the conductive layer, as the nonwoven veil enhances in-plane resin diffusion and may act as a carrier for additives within the composite (0096) as well as provides stability to the layer of unidirectional fibers (0099).
	Regarding claim 4, Blackburn teaches the tape further comprising a second nonwoven veil bonded to the other surface of the unidirectional fibers (Fig. 3, 0013), the binder being distributed in a non-continuous manner such that the tape is porous and permeable to liquid (0018).
	Regarding claim 9, Blackburn discloses the nonwoven veil having an area weight in the range of 2 to 50 gsm (0015), overlapping the claimed range of 3 to 50 gsm.
	Regarding claim 14, Blackburn teaches the nonwoven veil comprising thermoplastic and/or carbon fibers (0014) and the unidirectional fibers are carbon fibers (0021).

	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis as applied to claim 1 above, and further in view of Elilis et al. (US 2018/0361689).
	Regarding claim 5, while Ellis teaches partial impregnation of the laminate with resin (0028), Ellis does not set forth a suitable amount of resin material prompting a person of ordinary skill to search the prior art.
	Elilis, in the analogous field of electrically conductive composite material (0001), discloses a laminate penetrated with a curable thermosetting resin (0033). The curable resin coating at a weight of 10 to 200 gsm (0039), overlapping the claimed range of 20 to 75 gsm or 25 to 50 gsm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the resin material of Ellis to be provided in an amount of 10 to 200 gsm as taught by Elilis, to improve the properties of the conductive material layer in terms of strength and suitability for processing (0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Blackburn as applied to claim 2 above and further in view of Elilis et al. (US 2018/0361689).
	Regarding claim 6, while Ellis teaches partial impregnation of the laminate with resin (0028), and Blackburn teaches a suitable weight percent of binder to add, the references do not set forth a suitable amount of resin material present in a range of 40 gsm to 150 gsm or 50 to 100 gsm as claimed.
	Elilis, in the analogous field of electrically conductive composite material (0001), discloses laminate penetrated with a curable thermosetting resin (0033). The curable resin coating at a weight of 10 to 200 gsm (0039), overlapping the claimed range of 40 gsm to 150 gsm or 50 to 100 gsm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the resin material of modified Ellis to be provided in an amount of 10 to 200 gsm as taught by Elilis, to improve the properties of the conductive material layer in terms of strength and suitability for processing (0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

(2) Response to Argument
(A) Response to Appellant’s argument regarding the rejection over Ellis (US 2015/0174860) starting on page 3 of the Brief
	Appellant argues that Ellis does not teach a laminate that is porous and permeable to fluids as recited in claim 1. In particular, Appellant argues that Ellis does not mention that partial impregnation would result in a porous and permeable material or that the resin material is distributed in a non-continuous matter thought the first nonwoven veil and between the first nonwoven veil and conductive layer such that the first nonwoven veil remains porous and most or all of the openings in the conductive layer are not blocked by resin material. Appellant further argues that there is not support in Ellis’ disclosure that to partially impregnate means a non-continuous resin distribution such that the fibrous layer remains porous and most or all of the openings in the conductive layer are not blocked by the resin.
	Ellis teaches that the conductive layer and fibrous layer (instant first nonwoven veil) may be at least partially impregnated with resin (0011). The fibrous layer is a nonwoven fibrous layer (0008) and thus necessarily porous. The conductive layer may be a metal mesh and thus is also porous (0113). The fibrous layer and conductive layer which may be partially impregnated discloses non-continuous resin distribution as to partially impregnate something means there is at least one area which is not impregnated and at least one area which is impregnated with resin. Partial impregnation further suggests a range of impregnation from greater than 0% impregnation (i.e., no impregnation) to less than 100% impregnation (i.e., full impregnation) and it is noted that applicant’s specification defines “most” as being more than half of the openings are not blocked with resin (specification 0023). Thus, partial impregnation of the fibrous layer and conductive layer includes impregnation with resin in which the fibrous layer remains porous and most or all of the openings in the conducive layer are not blocked by the resin material. While the recitation of the permeable material being permeable to fluids is only recited in the preamble, this feature would be expected from the prior art given the conductive layer and fibrous layer are porous and partial impregnation includes impregnation in which most or all of the opening are not blocked with resin as discussed above.

	(B) Response to Appellant’s arguments regarding the rejection over Ellis in view of Blackburn (US 2015/0375461) starting on page 5 of the Brief
	Appellant further argues that the fibrous tape of Blackburn is structurally and functionally different from the polymeric sheet (support layer) of Ellis and to replace the polymeric sheet would destroy the intended function of Ellis’ laminate. Appellant further argues that the motivation provided to modify the laminate of Ellis lacks relevancy to Ellis’ laminate as the laminate is not intended for subsequent resin infusion.
	In regards to the support layer, Ellis teaches that the support layer provides support to the laminate or structure and prevents distortion of the conductive layer during slitting (0112).  The tape disclosed in Blackburn is a fiber-reinforced polymer laminate (0003) and is self-supporting (0097) and is structurally reinforcing (0098). Blackburn teaches that “self-supporting” refers to the cohesive form of the fibers not separating during a slitting process (0097). It is unclear how a self-supporting and structurally reinforced tape would be unsuitable for the support layer of Ellis, given the tape of Blackburn would provide support to the laminate or structure and provides strength and support during a slitting process. There is a reasonable expectation of success that the tape of Blackburn would prevent distortion of the conducive layer during slitting, given the tape of Blackburn itself is taught as not distorting upon undergoing a slitting process. It is further noted that one embodiment of Ellis teaches resin preimpregnated in the laminate (0047). However, Ellis further teaches the laminate being infused with resin following layup in the mold (0048), thus clearly enhancing in-plane resin diffusion, as motivated by Blackburn, is relevant to the laminate of Ellis. It is noted that there is no requirement that a rationale to modify or combine prior art references must appear in the prior art references before a finding of obviousness (see MPEP 2145.X.A).

	(C) Response to Appellant’s arguments regarding the rejection over Ellis in view Elilis (US 2018/0361689)  or Ellis in view of Blackburn and further in view of Elilis starting on page 8 of the Brief
	Appellant argues that Elilis does not cure the deficiencies of Ellis with regard to the subject matter of claim 1 on which claims 5 and 6 depends. Appellant argues that Elilis does not disclose a porous and permeable material as claimed.
	Elilis is a teaching reference used to teach a suitable amount in gsm of resin material. While Elilis does not disclose all the features of the present claimed invention, as Elilis is used as a teaching reference, it is not necessary for the secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, this reference teaches a certain concept, namely providing a resin material in an amount of 10 to 200 gsm. In combination with Ellis or Ellis and Blackburn, the prior art discloses the presently claimed invention in claims 5 or 6.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
	/ALICIA J SAWDON/	Primary Examiner, Art Unit 1781                                                                                                                                                                                                        

Conferees:
	/FRANK J VINEIS/           Supervisory Patent Examiner, Art Unit 1781   

	/CALLIE E SHOSHO/           Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.